Citation Nr: 1311798	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  09-06 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of head trauma, to include headaches. 


REPRESENTATION

Veteran represented by:	Lisa. A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to July 1978. 

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for residuals of a head injury.  

The Veteran was scheduled for a July 2009 Board hearing, but did not appear or indicate any desire to reschedule. 

In February 2012, the Board remanded the matter for additional development.  The case has been returned to the Board for further appellate review.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In correspondence received at the Board in March 2013, it is noted that medical records from the Kennedy Space Center referenced in the December 2012 VA examination report have not been provided to the Veteran and his representative and, it is argued that the most recent VA examination, for a host of reasons, was inadequate.  A new examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his attorney a copy of the Kennedy Space Center records referenced in the December 2012 VA examination report.  

2.  Schedule the Veteran for a VA neurologic examination by an appropriate medical professional.  The examiner's attention is directed to the representative attorney's February 14, 2013 letter addressing numerous concerns with the prior examination.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that residuals of head trauma, to include headaches, are related to service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied (for a single claim) / If either benefit remains denied (for two claims) / If any of the benefits remain denied (for more than two claims, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


